                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF ALABAMA
                              SOUTHERN DIVISION


BETSY M. BOONE,                           :

       Plaintiff,                         :

vs.                                       :       CA 18-0398-MU

NANCY A. BERRYHILL,                     :
Acting Commissioner of Social Security,
                                        :
       Defendant.


                        MEMORANDUM OPINION AND ORDER

       Plaintiff brings this action, pursuant to 42 U.S.C. § 1383(c)(3), seeking judicial

review of a final decision of the Commissioner of Social Security denying her claim for

supplemental security income benefits. The parties have consented to the exercise of

jurisdiction by the Magistrate Judge, pursuant to 28 U.S.C. § 636(c), for all proceedings

in this Court. (Docs. 18 & 19 (“In accordance with provisions of 28 U.S.C. §636(c) and

Fed.R.Civ.P. 73, the parties in this case consent to have a United States magistrate judge

conduct any and all proceedings in this case, . . . order the entry of a final judgment, and

conduct all post-judgment proceedings.”)). Upon consideration of the administrative

record, Plaintiff’s brief, and the Commissioner’s brief,1 it is determined that the

Commissioner’s decision denying benefits should be affirmed.2



       1
              The parties waived oral argument. (Doc. 17; see also Doc. 20 (order granting
motion to waive oral argument)).
       2
              Any appeal taken from this memorandum opinion and order and judgment shall be
made to the Eleventh Circuit Court of Appeals. (See Docs. 18 & 19 (“An appeal from a judgment
(Continued)
                                  I. Procedural Background

       Plaintiff filed an application for supplemental security income benefits on July 31,

2015, alleging disability beginning on February 1, 2004. (See Tr. 136-44.) Her claim was

initially denied on September 18, 2015 (see Tr. 66 & 73-77) and, following Plaintiff’s

written request for a hearing before an Administrative Law Judge (“ALJ”) (see Tr. 80-82),

a hearing was conducted before an ALJ on June 29, 2017 (Tr. 28-52). During the course

of the hearing, Plaintiff amended her disability onset date to July 6, 2015. (Tr. 39.) On

October 12, 2017, the ALJ issued a decision finding that the claimant was not disabled

and, therefore, not entitled to supplemental security income benefits. (Tr. 15-23.) More

specifically, the ALJ determined that Plaintiff retained the residual functional capacity to

perform heavy work with a few minor nonexertional limitations and, therefore, Boone

could perform her past relevant light work as a housekeeper and, alternatively, has the

residual functional capacity to perform those unskilled heavy and medium jobs identified

by the vocational expert (“VE”) during the administrative hearing (compare Tr. 21-22 with

Tr. 48-51). On November 17, 2017, the Plaintiff filed a written request for review of the

ALJ’s unfavorable decision (Tr. 135) and, on July 19, 2018, the Appeals Council denied

Boone’s request for review (Tr. 1-3). Thus, the hearing decision became the final decision

of the Commissioner of Social Security.

       Plaintiff alleges disability due to GERD, chronic abdominal pain, peptic ulcer

disease, and depression. The ALJ made the following relevant findings:

        1.   The claimant has not engaged in substantial gainful activity
        since July 6, 2015, the application date (20 CFR 416.971 et seq.).


entered by a magistrate judge shall be taken directly to the United States court of appeals for this
judicial circuit in the same manner as an appeal from any other judgment of this district court.”))


                                                 2
The claimant testified that she babysat, but the record does not indicate that
this work rose to the level of substantial gainful activity (Hearing Testimony).

2.   The claimant has the following severe impairments:
gastroesophageal reflux disease (“GERD”); and chronic abdominal
pain status post H. pylori and peptic ulcer disease (20 CFR
416.920(c)).

                             .      .       .

3.     The claimant does not have an impairment or combination of
impairments that meets or medically equals the severity of one of the
listed impairments in 20 CFR Part 404, Subpart P, Appendix 1 (20 CFR
416.920(d), 416.925 and 416.926).

                             .      .       .

4.     After careful consideration of the entire record, the undersigned
finds that the claimant has the residual functional capacity to perform
heavy work as defined in 20 CFR 416.967(d) except the claimant is
limited to simple, routine tasks with no only occasional changes in the
work setting.

                             .      .       .

5.    The claimant is capable of performing past relevant work as a
cleaner, housekeeping. This work does not require the performance
of work-related activities precluded by the claimant’s residual
functional capacity (20 CFR 416.965).

                             .      .       .

Although the claimant is capable of performing past relevant work, there are
other jobs existing in the national economy that she is also able to perform.
Therefore, the Administrative Law Judge makes the following alternative
findings for step five of the sequential evaluation process.

The claimant was born on January 6, 1959 and was 56 years old, which is
defined as an individual of advanced age, on the date the application was
filed (20 CFR 416.963). The claimant has a limited education and is able to
communicate in English (20 CFR 416.964). Transferability of job skills is not
an issue in this case because the claimant’s past relevant work is unskilled
(20 CFR 416.968).

In the alternative, considering the claimant’s age, education, work
experience, and residual functional capacity, there are other jobs that exist

                                        3
       in significant numbers in the national economy that the claimant also can
       perform (20 CFR 416.969 and 416.969(a)).

                                  .      .       .

       6.      The claimant has not been under a disability, as defined in the
       Social Security Act, since July 6, 2015, the date the application was
       filed (20 CFR 416.920(f)).

(Tr. 17, 19, 21 & 23).

                     II. Standard of Review and Claims on Appeal

       A claimant is entitled to an award of supplemental security income benefits when

she is unable to engage in substantial gainful activity by reason of any medically

determinable physical or mental impairment which can be expected to result in death or

last for a continuous period of not less than 12 months. See 20 C.F.R. § 416.905(a)

(2016). In determining whether a claimant has met her burden of proving disability, the

Commissioner follows a five-step sequential evaluation process. See 20 C.F.R. §

416.920. At step one, if a claimant is performing substantial gainful activity, she is not

disabled. 20 C.F.R. § 416.920(b). At the second step, if a claimant does not have an

impairment or combination of impairments that significantly limits her physical or mental

ability to do basic work activities (that is, a severe impairment), she is not disabled. 20

C.F.R. § 416.920(c). At step three, if a claimant proves that her impairments meet or

medically equal one of the listed impairments set forth in Appendix 1 to Subpart P of Part

404, the claimant will be considered disabled without consideration of age, education and

work experience. 20 C.F.R. § 416.920(d). At the fourth step, if the claimant is unable to

prove the existence of a listed impairment, she must prove that her physical and/or mental

impairments prevent her from performing any past relevant work. 20 C.F.R. § 416.920(f).

And at the fifth step, the Commissioner must consider the claimant’s residual functional

                                             4
capacity, age, education, and past work experience to determine whether the claimant

can perform other work besides past relevant work. 20 C.F.R. § 416.920(g). Plaintiff bears

the burden of proof through the first four steps of the sequential evaluation process, see

Bowen v. Yuckert, 482 U.S. 137, 146 n.5, 107 S.Ct. 2287, 2294 n.5, 96 L.Ed.2d 119

(1987), and while the burden of proof shifts to the Commissioner at the fifth step of the

process to establish other jobs existing in substantial numbers in the national economy

that the claimant can perform,3 the ultimate burden of proving disability never shifts from

the plaintiff, see, e.g., Green v. Social Security Administration, 223 Fed.Appx. 915, 923

(11th Cir. May 2, 2007) (“If a claimant proves that she is unable to perform her past

relevant work, in the fifth step, ‘the burden shifts to the Commissioner to determine if there

is other work available in significant numbers in the national economy that the claimant is

able to perform.’ . . . Should the Commissioner ‘demonstrate that there are jobs the

claimant can perform, the claimant must prove she is unable to perform those jobs in

order to be found disabled.’”).4

       The task for the Magistrate Judge is to determine whether the Commissioner’s

decision to deny claimant benefits is supported by substantial evidence. Substantial

evidence is defined as more than a scintilla and means such relevant evidence as a

reasonable mind might accept as adequate to support a conclusion. Richardson v.

Perales, 402 U.S. 389, 91 S.Ct. 1420, 28 L.Ed.2d 842 (1971). “In determining whether


       3
               See, e.g., McManus v. Barnhart, 2004 WL 3316303, *2 (M.D. Fla. Dec. 14, 2004)
(“The burden [] temporarily shifts to the Commissioner to demonstrate that ‘other work’ which the
claimant can perform currently exists in the national economy.”).
       4
              “Unpublished opinions are not considered binding precedent, but they may be cited
as persuasive authority.” 11th Cir.R. 36-2.

(Continued)
                                               5
substantial evidence exists, we must view the record as a whole, taking into account

evidence favorable as well as unfavorable to the Commissioner’s] decision.” Chester v.

Bowen, 792 F.2d 129, 131 (11th Cir. 1986).5 Courts are precluded, however, from

“deciding the facts anew or re-weighing the evidence.” Davison v. Astrue, 370 Fed. Appx.

995, 996 (11th Cir. Apr. 1, 2010) (per curiam) (citing Dyer v. Barnhart, 395 F.3d 1206,

1210 (11th Cir. 2005)). And, “[e]ven if the evidence preponderates against the

Commissioner’s findings, [a court] must affirm if the decision reached is supported by

substantial evidence.” Id., citing Crawford v. Commissioner of Social Security, 363 F.3d

1155, 1158-1159 (11th Cir. 2004).

       On appeal to this Court, Boone asserts two reasons why the Commissioner’s

decision to deny her benefits is in error: (1) the ALJ erred in finding that she has past

relevant work as a cleaner/housekeeper and in failing to apply 20 C.F.R. § 416.962(b) to

find her disabled; and (2) the ALJ erred in finding that she has the residual functional

capacity for the full range of work at the heavy level of physical exertion.

       A.      Whether Boone had Past Relevant Work as a Cleaner/Housekeeper.

Plaintiff’s principal assignment of error is that the ALJ erred in finding that she has past

relevant work as a “cleaner, housekeeping” and, as a result, erred in failing to apply §

416.962(b), which would have directed a finding that she is disabled.

       As alluded to above, a claimant will be found not disabled if she can return to her

past relevant work. See 20 C.F.R. § 416.920(a)(4)(iv) (“At the fourth step, we consider

our assessment of your residual functional capacity and your past relevant work. If you

can still do your past relevant work, we will find that you are not disabled.”). “A ‘claimant


       5
               This Court’s review of the Commissioner’s application of legal principles, however,
is plenary. Walker v. Bowen, 826 F.2d 996, 999 (11th Cir. 1987).
                                                6
has the burden of showing that certain work experience is not past relevant work.’” Eyre

v. Commissioner, Social Sec. Admin., 586 Fed.Appx. 521, 524 (11th Cir. Sept. 30, 2014),

quoting Barnes v. Sullivan, 932 F.2d 1356, 1359 (11th Cir. 1991). “’Past relevant work is

work that [a claimant has] done within the past 15 years, that was substantial gainful

activity, and that lasted long enough for [the claimant] to learn to do it.’” Id., quoting 20

C.F.R. §§ 404.1560(b)(1) & 416.960(b)(1).

       In this case, the ALJ found that Boone had past relevant work as a “cleaner,

housekeeping” based upon the following analysis: “As required by SSR 82-62, this work

was substantial gainful activity, was performed long enough for the claimant to achieve

average performance, and was performed within the relevant period. The record

contained evidence of $2426.28 of earnings in 2002, and the claimant testified that if she

had work in 2002, it was as a cleaner. The claimant further testified that this work lasted

about a month, and $2426.28 of earnings for one month is above the substantial gainful

activity amount for 2002. Further, a month is long enough to learn the job of cleaner,

housekeeping, as the work is unskilled with an SVP of 2.” (Tr. 21 (internal citation

omitted)).

       It is clear in this Circuit that “[i]n evaluating work activity for substantial gainful

activity purposes where the claimant was an employee in the past, the chief consideration

is the claimant’s earnings from the work activity. The ALJ ordinarily will consider that the

claimant either was or was not engaged in substantial gainful activity if her average

monthly earnings are above or below a certain amount established by the Social Security

Administration’s earnings guidelines.” Eyre, supra, 586 Fed.Appx. at 524 (internal and

external citations omitted). Indeed, “[i]f a claimant receives wages exceeding those set



                                              7
out in an earnings guidelines table, a presumption arises that she was engaged in

substantial gainful activity during that period.” Green v. Commissioner, Social Sec.

Admin., 555 Fed.Appx. 906, 908 (11th Cir. Feb. 10, 2014) (citations omitted; emphasis

supplied). For 2002, the presumed substantial gainful activity threshold amount was $780

per month. See https://www.ssa.gov/oact/cola/sga.html (last visited, April 24, 2019, at

4:12 p.m.).

       Here, Plaintiff makes no argument that her work as a cleaner did not occur within

the last 15 years or that it did not last long enough for her to learn to do it (see Doc. 11,

at 5-8), see Gentile v. Commissioner of Social Sec., 2014 WL 4279057, *4 n.2 (M.D. Fla.

Aug. 29, 2014) (noting that “[c]laimant does not challenge the ALJ’s finding that she

worked as a telephone solicitor within the past fifteen (15) years or that she worked long

enough to learn the job.”), only that this work did not amount to substantial gainful activity

(see Doc. 11, at 5-6). However, given that Boone’s earnings in 2002 (compare Tr. 145

(showing earnings of $2,426.28 in 2002) with Tr. 35-36 (Plaintiff’s testimony that if she

had a job in 2002 it was cleaning for Mr. Jerry Evans at a doctors’ office building))

surpassed the monthly earning threshold (of $780 in 2002), certainly a presumption arises

that Boone engaged in substantial gainful activity in 2002. See Metcalf v. Berryhill, 2018

WL 1225104, * 3 & *4 (M.D. Fla. Mar. 9, 2018) (“The presumed substantial gainful activity

threshold amount was $980 per month for 2009 and $1000 per month for 2010. . . .

Plaintiff’s earnings surpassed the monthly earning threshold for work to be considered

substantial gainful activity. Plaintiff asserts that he worked at Firkins Chrysler Plymouth

Jeep and at Boast Motors for less than a month each. Plaintiff’s earning records show he

reported earning $1,603.30 at Firkins Chrysler Plymouth Jeep and $1,084.96 at Boast



                                              8
Motors. [] These monthly earning totals exceed the threshold and the Court finds no error

in the ALJ’s finding that Plaintiff’s work was substantial gainful activity.”). And since this

presumption is clearly applicable, the Court understands Boone to be attempting to rebut

the presumption by arguing that her employment as a cleaner/housekeeper in 2002

constitutes an “unsuccessful work attempt” (see Doc. 11, at 5-7). See Little v. Astrue,

2012 WL 1745521, *6 (N.D. Ala. May 11, 2012) (recognizing that the presumption that a

claimant has engaged in substantial gainful activity may be rebutted by establishing that

the employment constitutes an “unsuccessful work attempt”).

       Plaintiff’s attempt to rebut the presumption necessarily fails, however, as she

cannot make the required showing that the cleaner/housekeeper position was “ended”

because of her impairments. Compare 20 C.F.R. § 416.974(c)(1) (“Ordinarily, work you

have done will not show that you are able to do substantial gainful activity if, after working

for a period of 6 months or less, you were forced by your impairment to stop working . . .

.”) with id. at § 416.974(c)(3) (“We will consider work of 6 months or less to be an

unsuccessful work attempt if you stopped working or you reduced your work and earnings

below the substantial gainful activity earnings level because of your impairment or

because of the removal of special conditions that took into account your impairment and

permitted you to work.”). The record in this case clearly establishes that Plaintiff’s job as

a cleaner in 2002 ended when her “boss” told her that he did not need her anymore (Tr.

37; see also Tr. 35-36), not because she was forced by her impairments to stop working.

       Because Boone has not rebutted the presumption that her work as a

cleaner/housekeeper in 2002 was substantial gainful activity, the Court finds that Boone

has not established that this work experience was not past relevant work. Barnes, supra,



                                              9
932 F.2d at 1359. Accordingly, the finding of the ALJ that Plaintiff could perform her past

relevant work as a “cleaner, housekeeping” is supported by substantial evidence (as more

fully set out below) and no error of law is shown.6

       B.      Boone’s Residual Functional Capacity (“RFC”).                  Boone’s remaining

assignment of error is that the ALJ failed to properly assess her RFC, both mentally and

physically. (Doc. 11, at 8-16.) Plaintiff claims that the ALJ erred in finding that she retains

the RFC to physically perform at the heavy exertional level (id. at 9-11) and, further, that

her mental assessment was erroneous (see id. at 11-16).

       The responsibility for making the residual functional capacity determination rests

with the ALJ. Compare 20 C.F.R. § 404.1546(c) (“If your case is at the administrative law

judge hearing level . . ., the administrative law judge . . . is responsible for assessing your

residual functional capacity.”) with, e.g., Packer v. Commissioner, Social Sec. Admin.,

542 Fed. Appx. 890, 891-892 (11th Cir. Oct. 29, 2013) (per curiam) (“An RFC

determination is an assessment, based on all relevant evidence, of a claimant’s remaining

ability to do work despite her impairments. There is no rigid requirement that the ALJ

specifically refer to every piece of evidence, so long as the ALJ’s decision is not a broad

rejection, i.e., where the ALJ does not provide enough reasoning for a reviewing court to

conclude that the ALJ considered the claimant’s medical condition as a whole.” (internal

citation omitted)). A plaintiff’s RFC—which “includes physical abilities, such as sitting,

standing or walking, and mental abilities, such as the ability to understand, remember and


       6
                And since the ALJ made no error in this regard, this Court obviously need not
address Plaintiff’s “tagalong” § 416.962(b) claim as that section of the Commissioner’s regulations
only applies if a claimant has no past relevant work. See 20 C.F.R. § 416.962(b) (“If you have a
severe, medically determinable impairment(s) . . ., are of advanced age (age 55 or older . . .),
have a limited education or less . . ., and have no past relevant work experience . . ., we will find
you disabled.” (emphasis supplied)).
                                                 10
carry out instructions or to respond appropriately to supervision, co-workers and work

pressure[]”—“is a[n] [] assessment of what the claimant can do in a work setting despite

any mental, physical or environmental limitations caused by the claimant’s impairments

and related symptoms.” Watkins v. Commissioner of Social Sec., 457 Fed. Appx. 868,

870 n.5 (11th Cir. Feb. 9, 2012) (citing 20 C.F.R. §§ 404.1545(a)-(c), 416.945(a)-(c)); see

also Davison, supra, 370 Fed.Appx. at 996 (“An ALJ makes an RFC determination by

considering the claimant’s ability to sit, stand, walk, lift, carry, push, pull, stoop, crouch,

and reach.”); 20 C.F.R. § 404.1545(a)(3) (in assessing RFC, the Commissioner is

required to consider “descriptions and observations of [the claimant’s] limitations from []

impairments, including limitations that result from [] symptoms, such as pain, provided by

[the claimant] . . . .”).

        To find that an ALJ’s RFC determination is supported by substantial evidence, it

must be shown that the ALJ has “’provide[d] a sufficient rationale to link’” substantial

record evidence “’to the legal conclusions reached.’” Ricks v. Astrue, 2012 WL 1020428,

*9 (M.D. Fla. Mar. 27, 2012) (quoting Russ v. Barnhart, 363 F. Supp. 2d 1345, 1347 (M.D.

Fla. 2005)); compare id. with Packer v. Astrue, 2013 WL 593497, *4 (S.D. Ala. Feb. 14,

2013) (“’[T]he ALJ must link the RFC assessment to specific evidence in the record

bearing upon the claimant’s ability to perform the physical, mental, sensory, and other

requirements of work.’”), aff’d, 542 Fed. Appx. 890 (11th Cir. Oct. 29, 2013); see also

Hanna v. Astrue, 395 Fed. Appx. 634, 636 (11th Cir. Sept. 9, 2010) (per curiam) (“The

ALJ must state the grounds for his decision with clarity to enable us to conduct meaningful

review. . . . Absent such explanation, it is unclear whether substantial evidence supported

the ALJ’s findings; and the decision does not provide a meaningful basis upon which we



                                              11
can review [a plaintiff’s] case.” (internal citation omitted)). However, in order to find the

ALJ’s RFC assessment supported by substantial evidence, it is not necessary for the

ALJ’s assessment to be supported by the assessment of an examining or treating

physician. See, e.g., Packer, supra, 2013 WL 593497, at *3 (“[N]umerous court have

upheld ALJs’ RFC determinations notwithstanding the absence of an assessment

performed by an examining or treating physician.”); McMillian v. Astrue, 2012 WL

1565624, *4 n.5 (S.D. Ala. May 1, 2012) (noting that decisions of this Court “in which a

matter is remanded to the Commissioner because the ALJ’s RFC determination was not

supported by substantial and tangible evidence still accurately reflect the view of this

Court, but not to the extent that such decisions are interpreted to require that substantial

and tangible evidence must—in all cases—include an RFC or PCE from a physician”

(internal punctuation altered and citation omitted)); but cf. Coleman v. Barnhart, 264

F.Supp.2d 1007 (S.D. Ala. 2003).

       In this case, the ALJ’s “physical” RFC assessment of heavy work (Tr. 19 (finding

claimant has the RFC to perform heavy work as defined in 20 CFR 416.967(d)7) finds

substantial evidentiary support in the record, as noted by the ALJ in her opinion (see Tr.

20).8 In particular, while the record contains various diagnoses, there are simply no


       7
               “Heavy work involves lifting no more than 100 pounds at a time with frequent lifting
or carrying of objects weighing up to 50 pounds. If someone can do heavy work, we determine
that he or she can also do medium, light, and sedentary work.” 20 C.F.R. § 416.967(d).
       8
                 Even if the evidence of record does not show that Plaintiff can perform the
exertional requirements of heavy work, the ALJ’s finding in this regard would, at best, amount to
harmless error as the evidence cited in the administrative decision conclusively establishes that
Boone can perform the exertional requirements of medium work, see 20 C.F.R. § 416.967(c)
(“Medium work involves lifting no more than 50 pounds at a time with frequent lifting or carrying
of objects weighing up to 25 pounds. If someone can do medium work, we determine that he or
she can also do sedentary and light work.”) and, therefore, retains the exertional capacity to
perform her past relevant light work as a cleaner (see Tr. 48 (vocational expert’s testimony that
Plaintiff’s work as a cleaner/housekeeper is classified as light, unskilled, with an SVP level of 2)).
                                                 12
objective findings which would suggest any “limitations” on Boone’s abilities to lift or carry

weight, stand, walk, sit, etc. (see, e.g., Tr. 317 (on October 5, 2015, visual overview of

the four extremities was normal and Boone’s overall appearance was “well developed”);

Tr. 321-22 (on February 17, 2016, Boone reported a moderate activity level and physical

examination revealed no edema in the extremities, with visual overview of the four

extremities being normal); Tr. 327-28 (physical exam on February 17, 2017, revealed

intact peripheral pulses, no asymmetric calf swelling or tenderness, with notation that she

was “well developed, well-nourished and nontoxic appearing” and it was specifically

observed that Boone had no difficulty walking); Tr. 343 (physical exam on February 20,

2017, revealed normal balance and gait, a well-developed female in no acute distress,

and visual review of the four extremities was normal); Tr. 362 (physical examination on

March 27, 2017, revealed that neurologically she was grossly intact and there was no

lower extremity edema, no varicosities, no clubbing, and no cyanosis);9 Tr. 369 (on April

21, 2017, physical examination revealed a well-developed female in no acute distress, no

extremity edema, with visual overview of all four extremities being normal) & Tr. 372

(physical examination on June 6, 2017, revealed a well-developed female, with no

extremity edema and with visual overview of all four extremities being normal)), and

Boone herself reported that she can lift 50 pounds (Tr. 171), do laundry, clean, grocery

shop, read, and has plans to return to church (see Tr. 46-47). Thus, even if the ALJ


       9
                To be sure, on this date, Boone was given “lifestyle modification advice with regard
to low-salt, low-cholesterol, low-saturated-fat, and moderate intensity aerobic exercise for a
minimum of 30 minutes a day, 5 days a week avoiding exhaustion.” (Tr. 363.) However, without
further explanation, this Court cannot find that the consultative physician’s “advice’ in this regard
was meant to be ”translated“ into limitations prohibiting even heavy exertional work and certainly
not moderate work activity or light work activity (as required by her past relevant work). This is
particularly true in light of the fact that Boone reported to this very consultative cardiologist that
she was then working as a housekeeper (Tr. 361).
                                                 13
somehow erred in concluding that Boone can perform the exertional requirements of

heavy work, it cannot be gainsaid that the record accurately reflects that Plaintiff can

perform the exertional requirements of medium work and, most importantly, the exertional

requirements of her past relevant work as a cleaner/housekeeper.

       Turning to the ALJ’s mental assessment, it need be noted that even though the

ALJ concluded that Boone did not have a severe mental impairment at step two of the

sequential evaluation process (see Tr. 18), she considered Boone’s mental impairments

during the remainder of her decision and specifically determined, at the latter steps of the

sequential evaluation process, that Plaintiff was “limited to simple, routine tasks with

only occasional changes in the work setting” (Tr. 19) and also considered the

relevance of the identified mental limitations at those latter steps (compare Tr. 21-22 with

Tr. 48-51 (VE’s testimony)). It is clear, therefore, that the ALJ’s analysis in this case is in

keeping with relevant caselaw. Compare Tuggerson-Brown v. Commissioner of Social

Sec., 572 Fed.Appx. 949, 951 (11th Cir. Jul. 24, 2014) (“While the ALJ did not need to

determine whether every alleged impairment was ‘severe,’ he was required to consider

all impairments, regardless of severity, in conjunction with one another in performing the

latter steps of the sequential evaluation [process].”) and Sanchez v. Commissioner of

Social Sec., 507 Fed.Appx. 855, 858 (11th Cir. Feb. 8, 2013) (“Before reaching step four

[and step five], the ALJ must assess the claimant’s RFC—which is the most work the

claimant can do despite her physical and mental limitations—by considering all of the

relevant medical and medically determinable impairments, including any such

impairments that are not ‘severe.’ In assessing the RFC, the ALJ must consider the

claimant’s ability to meet the physical, mental, sensory, and other requirements of work.”



                                              14
(citations omitted; emphasis supplied)) with Delia v. Commissioner of Social Sec., 433

Fed.Appx. 885, 887 (11th Cir. Jul. 14, 2011) (“At steps three, four, and five, the ALJ

considers the claimant’s entire medical condition, including impairments that are not

severe at step two.”). Thus, to the extent Boone argues that the ALJ erred in failing to find

her depression to be a severe impairment (Doc. 11, at 13), this Court need not consider

whether substantial evidence supports the ALJ’s step two decision because any error in

this regard is harmless inasmuch as the ALJ identified severe impairments and

proceeded to the remaining steps in the sequential evaluation process, giving full

consideration to the consequences of all of Plaintiff’s impairments (both severe and non-

severe, including depression) on her ability to work at later stages of the analysis. And,

again, as for the consequences of Plaintiff’s non-severe mental impairments on her ability

to work—that is, Boone is limited to simple, routine tasks with only occasional changes in

the work setting (Tr. 19)—there is substantial record support for these consequences, to

the exclusion of any other limitations (compare Tr. 57 (Dr. Robert Estock’s September 18,

2015 record review concluded that Boone’s mental impairments were not severe because

those impairments resulted in only mild restriction of activities of daily living, difficulties in

maintaining social functioning, and difficulties in maintaining concentration, persistence

or pace, with there being no episodes of decompensation) with, e.g., Tr. 369 (on April

21, 2017, after Boone completed a depression screen, which indicated moderate

depression, psychiatric examination by the provider from Franklin Primary was normal,

revealing an appropriate mood and affect, no pressured speech, no suicidal ideation, and

that she was not fearful and not forgetful) & Tr. 372 (on June 6, 2017, Boone returned to

Franklin Primary but made no mention of depression and psychiatric exam was normal,



                                               15
with Plaintiff being oriented to time, place, person and situation, with an appropriate mood

and affect)). In other words and with the benefit of the record for review, the undersigned

perceives no prejudicial error in the ALJ giving Boone the benefit of the doubt and finding

that she should be limited to simple, routine tasks with only occasional changes in the

work setting.

       In light of the foregoing, the Court OVERRULES Plaintiff’s second assignment of

error. And since Plaintiff raises no other assignments of error, the undersigned finds that

the Commissioner’s combination fourth and fifth step denial of benefits is due to be

affirmed.10

                                      CONCLUSION

       It is ORDERED that the decision of the Commissioner of Social Security denying

Plaintiff supplemental security income benefits be affirmed.

       DONE and ORDERED this the 3rd day of May, 2019.

                                   s/P. Bradley Murray
                                   UNITED STATES MAGISTRATE JUDGE




       10
               It should suffice to say that there is substantial evidence of record
establishing that Boone is capable of performing her past relevant unskilled light work as
a cleaner/housekeeper, a job she reported to the consulting cardiologist on March 27,
2017, that she was then performing (Tr. 361), less than one month prior to her completion
of a depression screening questionnaire, which reflected moderate depression (Tr. 366)
but garnered no concomitant objective findings from the Franklin Primary provider (Tr.
369 (“Appropriate mood and affect. Not fearful. Not forgetful. No pressured speech. No
suicidal ideation.”)). In addition, Plaintiff made no depression complaints on her next visit
to Franklin Primary on June 6, 2017. (Tr. 371-72.)
                                             16
